DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (par. 0026).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3-4, 8, and 10 objected to because of the following informalities:
Claim 3 recites “bodies having one sides” instead of “bodies having one side” and “the other side” instead of “an other side”. 
Claim 4 recites “parts having one sides” instead of “parts having one side”.
Claims 8 and 10 each recite “the other side” instead of “an other side”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 20120032774 A1) in view of Takeuchi (US 4644316 A).
As to claim 1, Jung discloses: A circuit protection device (Fig. 1-8) comprising: 
a case 40; 
a negative temperature coefficient thermistor 10 (par. 0033) which is accommodated in the case and comprises a resistant heating element 10, and a first lead wire 32 and a second lead wire 31, respectively; and 
a thermal fuse 20 (par. 0034) which is accommodated in the case and comprises a thermal fuse body 20 and a third lead wire 33 and a fourth lead wire 34 connected to both ends of the thermal fuse body, respectively, wherein the second lead wire 31 and the third lead wire 33 are connected to each other in the case.
Jung does not explicitly disclose:
a pair of electrodes installed on both sides of the resistant heating element, and 
a first lead wire and a second lead wire withdrawn from the pair of electrodes, respectively.
However, Takeuchi suggests:
a pair of electrodes 102, 103 (Fig. 1-3) installed on both sides of the resistant heating element 101, and 
withdrawn from the pair of electrodes, respectively;
in order to interconnect the lead wires 2, 3 with the resistant heating element 101.
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Jung as suggested by Takeuchi, e.g., providing:
a pair of electrodes installed on both sides of the resistant heating element, and 
a first lead wire and a second lead wire withdrawn from the pair of electrodes, respectively;
in order to interconnect the lead wires with the resistant heating element.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 2, the obvious modification of Jung in view of Takeuchi above discloses: 
a first pin 32 (outside of the case; Jung) connected to the first lead wire (integrally formed with); and 
a second pin 34 (outside of the case) connected to the fourth lead wire (integrally formed with), 
wherein a first guide groove 41 configured to guide the first pin to be withdrawn outward from the case and a second guide groove 41 configured to guide the second pin to be withdrawn outward from the case are formed in the case.
.
                                      
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 20120032774 A1) in view of Takeuchi (US 4644316 A) as applied to claim 1 above, and further in view of Winkelmann (US 5621602 A).
As to claim 5, the obvious modification of Jung in view of Takeuchi above does not explicitly disclose: 
wherein the case comprises a partition wall extending from an internal wall of the case and disposed between the resistant heating element and the thermal fuse body.
However, Winkelmann suggests providing:
wherein the case 66 (Fig. 3) comprises a partition wall 82 extending from an internal wall of the case and disposed between the resistant heating element 90 and the thermal fuse body 100;
in order to provide a resistor chamber and a fuse chamber (col. 4, lines 61-63).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Jung in view of Takeuchi as suggested by Winkelmann, e.g., providing:
wherein the case comprises a partition wall extending from an internal wall of the case and disposed between the resistant heating element and the thermal fuse body;
in order to provide a resistor chamber and a fuse chamber.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
As to claims 3-4, the allowability resides in the overall structure of the device as recited in the dependent claims 3-4, including all of the limitations of their base claims and intervening claims, and at least in part, because claim 3 recites the following limitations: 
“wherein the first pin and the second pin comprise plate-shaped bodies having one sides connected to the first lead wire and the fourth lead wire, respectively, and each comprise at least one extending portion extending from the other side of the body with a width smaller than that of the body”.
The prior art (see attached PTO-892) discloses conventional fuse/resistor mounting arrangements.
However, none of the prior art, either alone or in combination, can be reasonably construed as adequately teaching the above claimed elements, in combination with the remaining claim limitations.
Further, Examiner has not identified any double patenting issues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 6-14 allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claims 6-14, the allowability resides in the overall structure of the device as recited in independent claim 6, and at least in part, because claim 6 recites the following limitations: 
“a first negative temperature coefficient thermistor which is accommodated in the case and comprises a first resistant heating element, a pair of electrodes installed on both sides of the first resistant heating element, and a first lead wire and a second lead wire withdrawn from the pair of electrodes, respectively; 
a second negative temperature coefficient thermistor which is accommodated in the case and comprises a second resistant heating element, a pair of electrodes installed on both sides of the second resistant heating element, and a third lead wire and a fourth lead wire withdrawn from the pair of electrodes, respectively; and 
…wherein the first lead wire and the third lead wire are connected to each other in the case, and 
wherein the second lead wire, the fourth lead wire, and the fifth lead wire are connected to one another in the case”.
None of the prior art, either alone or in combination, can be reasonably construed as adequately teaching the above limitations in combination with the remaining claim elements.
Further, Examiner has not identified any double patenting issues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB R CRUM/            Examiner, Art Unit 2835